Citation Nr: 0315738
Decision Date: 06/03/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-04 238	)	DATE JUN 03, 2003	
        )
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

 
INTRODUCTION

The veteran served on active duty from April 1970 to November 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2000 RO decision that denied the veterans claim of service connection for PTSD.  In November 2002, the Board directed that development be completed on the veterans claim.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  



REMAND

As noted above, in November 2002, the Board directed that the veteran undergo an appropriate examination, and an opinion be rendered whether the veteran had PTSD which was more likely than not related to service.  Pursuant to the Boards directives, the veteran underwent a PTSD examination in April 2003.  This evidence has not been considered by the RO and the veteran has not waived initial RO consideration of this evidence; as such, the case must now be remanded.  38 C.F.R. § 20.1304; Disabled American Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at __(Fed. Cir. 2003).
 
Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide the veteran appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) and its implementing law and regulations.  Such notice should specifically apprise him of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Then, review all the evidence, including the April 2003 VA examination findings, and readjudicate the claim of service connection for PTSD.  If the benefit being sought by the veteran is not resolved to his satisfaction, he and his representative should be sent a supplemental statement of the case, which addresses all newly submitted evidence.  The case should then be returned to the Board.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  _________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
